Citation Nr: 0631983	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the above 
Department of Veterans Appeals (VA) Regional Office (RO), 
which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD by rating 
action issued in July 1980.  It was assigned a 50 percent 
evaluation, effective November 8, 1979.  The evaluation was 
increased to 70 percent, effective November 18, 2002.  The 
veteran contends that his PTSD has resulted in the 
development of hypertension.

The veteran was afforded a VA examination in February 2003.  
This examination included a negative opinion as to the 
relationship between the veteran's PTSD and his hypertension, 
even though the examination was conducted to review the 
extent of the muscle damage caused by the gunshot wound to 
the left thigh.  It was not a cardiology examination, even 
though it contained an opinion as to the cause of his 
hypertension.  The PTSD examination also conducted in 
February 2003 did not include an opinion as to the 
relationship between his long-term PTSD and the development 
of hypertension.  In addition, subsequent to the 
examinations, the veteran had submitted copies of numerous 
scientific articles suggesting that there is a link between 
stress and the onset of various chronic diseases, to include 
hypertension.  The VA examiners did not have these articles 
available for review at the time of the examinations.  
Therefore, the Board finds that further VA examination and 
opinion evidence is needed in this case.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran VA cardiology and 
psychiatric examinations.  The examiners must 
review the entire claims folder in conjunction 
with the examinations, and they must indicate 
in the examination reports that the claims 
folder was so reviewed.  

a.  After reviewing the claims folder, to 
include the copies of scientific articles 
submitted by the veteran, the examiners 
should render opinions as to whether it is 
at least as likely as not (i.e., to a degree 
of probability of 50 percent or more) 
that this veteran's hypertension is 
etiologically related to his service-
connected PTSD.

b.  All special studies deemed necessary to 
provide the requested opinions should be 
conducted, and the examiners should provide 
complete rationale for the opinions 
expressed.

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Once the above-requested development has 
been completed, the veteran's claim for service 
connection for hypertension as secondary to his 
service-connected PTSD must be readjudicated.  
If the decision remains adverse to the 
appellant, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


